Opinion issued April 17, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00875-CV



GEORGE SPRALDING,  Appellant

V.

DISCOVER BANK,  Appellee



On Appeal from the County Civil Court at Law No. 3 
Harris County, Texas
Trial Court Cause No. 866414



MEMORANDUM OPINION	Appellant George Spralding has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant George Spralding did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.